Citation Nr: 1117261	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral tinea pedis with onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1980 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in October 2009, when it was remanded for further development to include a statement from the Veteran's physician and an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeals period, bilateral tinea pedis with onychomycosis has been manifested by recurrent severe itching and burning of the feet requiring prescription antihistamines in addition to topical medicated creams without involvement of more than 5 percent of the body or the use of systemic immunosuppressants such as corticosteroids.


CONCLUSION OF LAW

The findings more nearly approximate the criteria for a 10 percent rating for bilateral tinea pedis with onychomycosis.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7813, 7806 (2010). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letters in March 2006.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  





The Veteran was afforded VA examinations in April 2006 and in March 2010.  While the Veteran has contested the findings of the examination in March 2010 and requested an additional examination, the Board finds that when the VA examination reports are considered along with the Veteran's statements and explanations, the photographs submitted, and the private treatment records, there is sufficient specific clinical findings and informed discussion of the pertinent history and features of the disability to adequately rate the disability.  And there is no evidence in the record dated subsequent to the VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.




The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Bilateral tinea pedis with onychomycosis is currently rated noncompensable under Diagnostic Code 7813.  Diagnostic Code 7813 provides that dermatophytosis (fungal infection, including of the feet, toenails, or other areas) should be rated either as disfigurement of the head, face or neck under Diagnostic Code 7800; or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability. 

As the Veteran's disability does not involve disfigurement of the head, face, or neck, or scarring, the rating criteria for such manifestations under Diagnostic Codes 7800 to 7805 do not apply.  

In this case, the predominant disability picture is fungal infection of the toes and toenails, analogous to dermatitis, which is rated under Diagnostic Code 7806.  

Under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  



Facts 

The Veteran was treated for bilateral tinea pedis with onychomycosis in service.  After service separation, he was granted service connection and a noncompensable disability rating was assigned as of the date of service separation.  In January 2006, the filed the current claim for increase.

On VA examination in April 2006, the Veteran stated that he was using an antifungal cream which did not really relieve symptoms of burning and itching.  
On physical examination, there was moderate infection of the toenails of both feet with thickening, discoloration, and abnormal contours on the great toes and moderate fungal infection on the other toes.  Between the toes, the skin was thickened and there was scaling, but no discoloration or drainage.  The examiner noted that the condition had not improved with treatment. The examiner reported that the condition affected less than 2 percent of the body and zero percent of the exposed areas of the body with minimal objective findings.

In a statement in June 2006, the Veteran's physician stated that the Veteran had moderate to advanced infections of the toenails with thickened, scaling skin between the toes and ridged, irregular nails.  An antifungal cream had been prescribed with no improvement and that due to liver function problems, the Veteran was unable to take the prescription medication Lamisil.

In a statement in August 2006, the Veteran's spouse observed that the Veteran's toeenails were yellowish and brittle.  She stated that at least twice a week, the Veteran would be so irritated by his condition that he would scratch his feet and toes uncontrollably for 20 to 30 minutes at a time until he broke the skin.

In a statement in August 2006, the Veteran stated that more than 39 percent of his left foot had been affected by the fungal infection.  He included a diagram of his feet showing the affected areas and photographs showing his left foot with thickened and discolored toenails.

In a statement in February 2010, the Veteran's physician stated that the Veteran had been treated for more than three years with Zyrtec, a cortisol topical cream, and clotrimazole antifungal cream, which were prescribed as systemic therapy.  The prescriptions were intended to suppress the overwhelming discomfort of recurring itching and burning episodes of the feet.  The medications had been prescribed continuously since March 2001 and were equally intended to treat bilateral tinea pedis with onychomycosis and skin allergies.

On VA examination in March 2010, the Veteran stated that since service his symptoms have been continuous.  He described itching and burning of his feet between the toes as well as discoloration of his toenails.  He used a topical cream, clotrimazole, twice a day and took Zyrtec for his itching.  He denied experiencing any systemic symptoms, malignancies, or impairment of function.  He denied using any steroids or immunosuppressant medications.  On physical examination, there was onychomycosis of the toenails with mild clubbing of the toes and scaling and thickening of the nails.  Between the toes there was thickening and scaling of the skin with no ulceration, discharge, tenderness, lower extremity edema, scarring, or discoloration.  The VA examiner reported that the total body surface area involved was less than two percent with zero percent of the exposed body surface area involved.  The VA examiner stated that the Veteran's prescription medication, Zyrtec, was not a corticosteroid.

In a statement in September 2010, the Veteran disputed some of the findings on the VA examination.  He stated that he had told the examiner that his symptoms were progressive and persistent and that he used multiple medications to treat his symptoms.  He asserted that his progressive, reoccurring, and persistent symptomatology was systemic in nature, because he took a systemic medication on a maintenance basis.  He also asserted that the topical creams he used were cortical steroids and that his antihistamine prevented damage to the cell walls of his blood vessels and was therefore an immune-related drug.  He stated that the multiple color photographs he had submitted to VA showed discoloration of his feet.  



Analysis

A review of the record demonstrates that the Veteran's bilateral tinea pedis with onychomycosis has been present and consistent since service, resulting in thickened, deformed toenails on both feet and recurring itching and burning of the skin.  

It is also clear from the statements of the Veteran and his physician that he has been continually prescribed both topical corticosteroid and antifungal creams and a systemic antihistamine to treat his symptoms with only minimal relief.  The VA examiner did note that the Veteran used antihistamine, Zyrtec, but indicated that the medication was not a corticosteroid.  The Veteran asserts that Zyrtec is a systemic medication and the equivalent of immunosuppressant therapy.  

In evaluating this claim, the Board has reviewed the applicable Diagnostic Code (7813, dermatophytosis), the analogous Diagnostic Code (7806, dermatitis or eczema), and the rating criteria of other Diagnostic Codes falling under 38 C.F.R. § 4.118.  Notably, the majority of the criteria relating to prescription treatment for the symptoms of these disabilities make reference to either "topical therapy," such as the steroid and antifungal creams used by the Veteran, or "intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs."  However, the rating criteria under Diagnostic Code 7825 (for urticaria or hives) afford a higher disability rating for episodes which require treatment with "systemic immunosuppressive therapy" than for episodes which require treatment with "antihistamines or sympathomimetics."  

Despite the Veteran's assertions, the Board finds that under the basic tenets of regulatory construction, the use of the antihistamine, Zyrtec, does not equate to systemic corticosteroid or immunosuppressive therapy.  Specifically, as both Diagnostic Codes 7813 and 7825 are codified under the umbrella of 38 C.F.R. § 4.118, the rating criteria must be read in a consistent manner in order to constitute a coherent whole.  


As the rating criteria for other skin conditions make the distinction between antihistamines and immunosuppressive drugs, such a distinction must be read as intended in evaluating a skin condition under 38 C.F.R. § 4.118.  

While an antihistamine medication may, in the broadest sense, be considered to address an allergic immunological response, the Board finds that it does not equate to or more nearly approximate the systemic corticosteroid or immunosuppressive drugs referenced by the rating criteria.  

The Veteran's fungal infection of the feet, though uncomfortable, does not affect more than two percent of the total surface area of the body and does not affect any of the exposed surface area (that typically visible in public when appropriately clothed).  While the photographs submitted by the Veteran do indicate scaling and flaking of the skin of the feet, the symptoms and discoloration do not equate to the criteria for a compensable rating under Diagnostic Code 7806.  But as the Veteran uses more than topical creams, the disability picture surpasses the criteria encompassed by a noncompensable without meeting the criteria for a 10 percent rating.  Under such circumstances, whereas here there is a question as to which of two ratings shall be applied, the higher rating will be assigned, that is, a 10 percent rating is assigned, applying 38 C.F.R. § 4.7. 

Because Zyrtec is not a corticosteroid or immunosuppressant medication, the continual nature of the prescription does not elevate the disability picture to a rating higher than 10 percent. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.




The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology of itching, burning, and scaling of the feet, and thickening and discoloration of the toenail.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A 10 percent rating for bilateral tinea pedis with onychomycosis is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


